DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
Status of Claims
3. 	Claims 19, 21, 28, 30 are pending wherein claims 19 and 28 are in independent form. 
4.	Claims 19 and 28 have been amended.
5. 	Claims 1-18, 20, 22-27, 29, 31-33 have been canceled. 
Response to Arguments
6.	Applicant's arguments filed on 07/18/2022 have been fully considered but they are not persuasive. The reasons set forth below.
7.	On page 8 of the remarks, applicant argues, “However, Keskitalo is silent on a specific unit time (e.g., a predetermined amount of time, such as seconds, slots, or symbols) for an amount of data to arrive at a buffer. That is, Keskitalo does not teach information on an amount of data expected to arrive at the IAB node in a predetermined amount of time, such as seconds, slots, or symbols.”
		In response, examiner respectfully disagrees because:
		A serving relay node allocates uplink slot to a UE/downstream node after receiving SR/BSR from the UE/downstream node (Fig. 3-7A-C). Therefore, the serving relay node expects to receive uplink data from the downstream node/UE at the time of the allocated uplink slot. Fig. 5-6 show that the serving node knows the time it is going to receive uplink data from the UE/downstream node after allocating uplink resources/slot (2 slots delay to receive uplink data) (Fig. 5-6, Par 0054-0056). Moreover, when RN2 sends SR/BSR to RN1, the SR/BSR includes the receive time of the UL data scheduled by RN2 (Par 0041). Therefore, Keskitalo clearly discloses that a serving node expects to receive UL data from a downstream node at the time of allocated/scheduled UL slot/grant (specific time). 
8.	On page 9 of the remarks, applicant argues, “That is, Keskitalo is silent on using a MAC CE having logical channel identification different from the uplink buffer status information not including expected buffer size information to transmit the uplink buffer status report including the expected buffer size information.”
		In response, examiner respectfully disagrees because:
	Cho teaches to send uplink buffer status information using a medium access control (MAC) control element (MAC CE) (Fig. 13-15, Par 0201-0220, Par 0222). Keskitalo discloses that the uplink buffer status information including the expected buffer size information (predictive data amount) contains logical channel identification information different from the uplink buffer status information not including expected buffer size information (no logical channel information for the predicted data or a dedicated logical channel group for predictive BSR, Par 0046). Therefore, Cho in view of Keskitalo discloses to transmit uplink buffer status information using a medium access control (MAC) control element (MAC CE) and the uplink buffer status information including the expected buffer size information contains logical channel identification information different from the uplink buffer status information not including expected buffer size information.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 19, 21, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20200037200 A1, hereinafter referred to as Cho) in view of Adjakple et al (US 20210282050 A1, hereinafter referred to as Adjakple) and further in view of Hampel et al (US 20190297555 A1, hereinafter referred to as Hampel) and Keskitalo et al (US 20190357247 A1, hereinafter referred to as Keskitalo).
		Re claim 19, Cho teaches a method of an integrated access and backhaul (IAB) node for processing data (intermediate IAB node such as IAB node 2 directly connected to the IAB donor, Fig. 9, Fig. 12-17), the method comprising:
	(i) configuring a mobile-termination (MT) function (MT element of an IAB node, Fig. 9A-B) and a distribute unit (DU) function of the IAB node (DU element of an IAB node, Fig. 9A-B) (Fig. 9A-B, Fig. 12-13, Fig. 15-16, Par 0113-0125, Par 0149-0156, Par 0192-0194, Par 0201-0212, Par 0221-0234 --- Fig. 9 shows that an IAB node communicates with a child IAB node via DU part and with a parent/donor node via the MT part. Fig. 13-17 disclose that the IAB node receives BSR from the child IAB nodes and therefore, the BSR from the child IAB node is definitely received via the DU part of the IAB node. The IAB node sends an aggregated BSR to the donor node and therefore, the BSR from the IAB node is definitely sent via the MT part of the IAB node);
	(ii) monitoring an uplink buffer status or a downlink buffer status in the IAB node (monitoring/aggregating UL BSR from the child IAB nodes) (Fig. 12-17, Par 0199, Par 0201-0213, Par 0215-0222, Par 0224-0234); and
	(iii) transmitting downlink buffer status information or uplink buffer status information to a donor base station or an associated parent IAB node based on a result of the monitoring for the uplink buffer status or the downlink buffer status (UL BSR transmitted to the donor IAB node, Fig. 13-17) (Par 0199, Par 0201-0213, Par 0215-0222, Par 0224-0234).
		Cho discloses to transmit downlink buffer status information or uplink buffer status information to an associated parent IAB node but Cho does not disclose that downlink buffer status information or uplink buffer status information is included in a backhaul adaptation protocol (BAP) control protocol data unit (PDU).
		Adjakple teaches downlink buffer status information or uplink buffer status information (flow control information including buffer information) is included in a backhaul adaptation protocol (BAP) control protocol data unit (PDU) (adaptation layer control PDU) (Par 0050-0055, Par 0071-0075, Par 0088-0092, Par 0101-0103, Par 0113-0117, Par 0138).
		 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cho by including the step that downlink buffer status information or uplink buffer status information is included in a backhaul adaptation protocol (BAP) control protocol data unit (PDU), as taught by Adjakple for the purpose of providing proper buffer management to improve timely availability of data at the IAB nodes, as taught by Adjakple (Par 0029).
		Cho also does not explicitly disclose that 
	(iv) the downlink buffer status information includes buffer size information per backhaul radio link control (RLC) channel identifier information,
	(v) the uplink buffer status information transmitted to the associated parent IAB node includes expected buffer size information distinguished from a buffer size of the IAB node, and the expected buffer size information is information on an amount of data expected to arrive at the IAB node in a predetermined amount of time, from a child IAB node associated with the IAB node,
	(vi) the uplink buffer status information including the expected buffer size information is transmitted through a medium access control (MAC) control element (MAC CE) having logical channel identification information different from the uplink buffer status information not including expected buffer size information.
		Re component (iv), Hampel teaches that the downlink buffer status information (backpressure signaling) includes buffer size information (buffer load value, buffer availability value) per backhaul radio link control (RLC) channel identifier information (logical channel identifier) (Fig. 2-5, Par 0005, Par 0100-0105, Par 0122-0123, Par 0134-0135).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cho by including the step that the downlink buffer status information includes buffer size information per backhaul radio link control (RLC) channel identifier information, as taught by Hampel for the purpose of providing an improved backpressure signaling to handle data congestions in a logical channel specific buffer, as taught by Hampel (Par 0005).
		Re components (v)-(vi), Keskitalo teaches that 
	(v) the uplink buffer status information transmitted to the associated parent IAB node includes expected buffer size information (predictive data) distinguished from a buffer size of the IAB node (normal/regular BSR) and the expected buffer size information is information on an amount of data expected to arrive at the IAB node in a predetermined amount of time (expected to receive UL data at the time of UL grant/slot), from a child IAB node associated with the IAB node (UL data expected to arrive from a child RN) (Fig. 3-7, Par 0016-0017, Par 0033-0043, Par 0045-0048, Par 0050, Par 0054-0063),
	(vi) the uplink buffer status information including the expected buffer size information (predictive data amount) is information different from the uplink buffer status information not including expected buffer size information (no logical channel information for the predicted data or a dedicated logical channel group for predictive BSR, Par 0046) (Fig. 3-7, Par 0016-0017, Par 0033-0034, Par 0037-0043, Par 0045-0048, Par 0056-0063--- Keskitalo does not disclose that uplink buffer status information is sent using a medium access control (MAC) control element (MAC CE)).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cho by including the steps that (v) the uplink buffer status information transmitted to the associated parent IAB node includes expected buffer size information distinguished from a buffer size of the IAB node, and the expected buffer size information is information on an amount of data expected to arrive at the IAB node in a predetermined amount of time, from a child IAB node associated with the IAB node, (vi) the uplink buffer status information including the expected buffer size information is transmitted through a medium access control (MAC) control element (MAC CE) having logical channel identification information different from the uplink buffer status information not including expected buffer size information, as taught by Keskitalo for the purpose of providing a predictive BSR to minimize upstream scheduling latency, as taught by Keskitalo (Par 0033-0035).
		Cho teaches to send uplink buffer status information using a medium access control (MAC) control element (MAC CE) (Fig. 13-15, Par 0201-0220, Par 0222) and Keskitalo teaches that the uplink buffer status information including the expected buffer size information contains logical channel identification information different from the uplink buffer status information not including expected buffer size information Therefore, Cho in view of Keskitalo discloses that the uplink buffer status information including the expected buffer size information is transmitted through a medium access control (MAC) control element (MAC CE) having logical channel identification information different from the uplink buffer status information not including expected buffer size information.
		Claim 28 recites an integrated access and backhaul (IAB) node performing the steps recited in claim 19 and thereby, is rejected for the reasons discussed above with respect to claim 19.
		Re claims 21, 30, Cho teaches that the transmission of the uplink buffer status information transmitted to the associated parent IAB node is triggered even when a buffer status report from a child IAB node associated with the IAB node is received (BSR transmitted to the donor IAB node after receiving BSR from a child IAB node) (Fig. 12-17, Par 0199, Par 0201-0213, Par 0215-0222, Par 0224-0234).

Relevant Prior Art
		Wei et al (US 20210099914 A1) discloses to transmit uplink buffer status information (BSR) to a donor node (Fig. 7, Par 0122-0125).



Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473